707 F.2d 1023
98 Lab.Cas.  P 55,400
UNITED FARM WORKERS OF AMERICA, AFL-CIO, et al., Plaintiffs-Appellants,v.ARIZONA AGRICULTURAL EMPLOYMENT RELATIONS BOARD, et al.,Defendants-Appellees.
No. 80-5777.
United States Court of Appeals,Ninth Circuit.
June 6, 1983.

Ellen J. Eggers, Keene, Cal., for plaintiffs-appellants.
William Gibney, Carol H. Sapakie, Neil V. Wake, Jennings, Strouss & Salmon, Phoenix, Ariz., for defendants-appellees.
Before BROWNING, Chief Judge, WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.

ORDER FOR PUBLICATION

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case shall be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is hereby withdrawn.